THIRD AMENDMENT TO ADMINISTRATION AGREEMENT This Amendment to Administration Agreement is entered into this30th day of December, 2013, by and between Baird Funds, Inc., a Wisconsin corporation (the “Corporation”), and Robert W. Baird & Co. Incorporated (the “Administrator”).This Amendment amends the Administration Agreement dated September 29, 2000 by and between the Corporation and the Administrator, as amended through August 23, 2012 (the “Administration Agreement”). This Amendment hereby amends and restates Exhibit A of the Administration Agreement in its entirety as follows: Name of Series Date Added Baird Aggregate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Intermediate Bond Fund September 29, 2000 Baird Intermediate Municipal Bond Fund March 30, 2001 Baird Short-Term Bond Fund August 31, 2004 Baird Ultra Short Bond Fund December 31, 2013 Other than the amendment and restatement of Exhibit A as set forth above, the Administration Agreement shall remain in full force and effect without change. BAIRD FUNDS, INC. ROBERT W. BAIRD & CO. INCORPORATED By: /s/ Mary Ellen Stanek By:/s/ Peter Hammond Name: Mary Ellen Stanek Name:Peter Hammond Title:President Title:Senior Vice President
